PER CURIAM.
L.R. appeals his adjudication of delinquency for possession of cocaine. At the adjudicatory hearing the sole evidence identifying the substance was the officer’s testimony that, based on his past experience, it appeared to be rock cocaine, and that it field tested positive for cocaine. The officer described the procedure for performing the test but was unable to testify as to the reliability of the test. No laboratory report was introduced, nor was a chemist called'to testify. Based on Cabral v. State, 550 So.2d 46 (Fla. 3d DCA 1989) and Weaver v. State, 543 So.2d 443 (Fla. 3d DCA 1989), the evidence was insufficient. We therefore reverse the adjudication of delinquency and remand with directions to discharge L.R.
Reversed.